Exhibit 10.4



FORM OF AMENDMENT TO
STOCK OPTION GRANT NOTICE AND AGREEMENT


WHEREAS, pursuant to the terms of each Stock Option Grant Notice and Agreement
between The Hillshire Brands Company (the “Company”) and each Participant
outstanding as of June 26, 2013 under the Company’s 1998 Long-Term Incentive
Stock Plan or 2012 Long-Term Incentive Stock Plan (each, an “Agreement”), the
Compensation and Employee Benefits Committee of the Board of Directors of the
Company (the “Committee”) has reserved the right to amend the terms of such
Agreement; provided that an amendment that impairs the rights of the holder of
such award is subject to the holder’s consent; and


WHEREAS, the Committee has authorized the amendment of each of the Agreements to
provide for accelerated vesting of the award in certain circumstances upon or
following a change of control.


NOW, THEREFORE, effective as of June 26, 2013, each Agreement is hereby amended
by inserting a new section immediately following the section of the Agreement
entitled “Involuntary Termination, Voluntary Termination and Non-Severance Event
Termination” (numbering the new section and renumbering all subsequent sections,
and all references thereto, accordingly), which new section shall read as
follows:


“[#].    Change of Control.


(a) Acceleration of Vesting. If you have a Qualifying Termination, as defined
below, the Option shall automatically vest and become exercisable upon such
Qualifying Termination; provided, however, that if the transaction giving rise
to the Change of Control is an offer to purchase all of the Company’s
outstanding voting stock for cash or if you have a Qualifying Termination within
six (6) months preceding a Change of Control, then your Option shall
automatically vest and become exercisable immediately prior to the Change of
Control. For purposes of Options that are exercisable on the date on which a
Qualifying Termination occurs, your termination of employment shall be
disregarded, and each such Option shall continue to be exercisable as though
your employment had continued through the last day on which such Option would be
exercisable in the absence of such employment termination.


(b) Definition of Cause. For purposes of this Agreement, ‘Cause’ shall mean a
determination by the Company that you have willfully engaged in conduct
materially injurious to the Company or have committed a crime involving
dishonesty, moral turpitude or other disreputable behavior, including, but not
limited to, a violation of the Company’s Global Business Standards.


(c) Definition of Change of Control. For purposes of this Agreement, ‘Change of
Control’ shall have the meaning set forth in the Plan or, in the case of awards
granted under the 1998 Long-Term Incentive Stock Plan, the meaning set forth in
the Company’s 2012 Long-Term Incentive Stock Plan.


(d) Definition of Good Reason. For purposes of this Agreement, ‘Good Reason’
shall have the meaning set forth in the Company’s Severance Plans for Corporate
Officers, if you are a participant therein, or otherwise, ‘Good Reason’ shall
mean any of the following actions, if taken without your written consent: (i) a
material diminution in your base salary; (ii) a material diminution in your
authority, duties or responsibilities; (iii) a requirement by the Company that
you move your place of employment more than 50 miles from your place of
employment prior to such move; or (iv) a material breach by the Company of any
material agreement between the Company and you. Your employment with the Company
may be terminated for Good Reason only if: (A) you provide written notice to the
Company of the occurrence of the Good Reason event (as described above) within
90 days after you have knowledge of the circumstances constituting Good Reason,
which notice shall specifically identify the circumstances which you believe
constitute Good Reason, (B) the Company fails to correct the circumstances
constituting ‘Good Reason’ within 30 days after such notice, and (C) you resign
within 120 days after the initial existence of such circumstances.


(e) Definition of Qualifying Termination. For purposes of this Agreement, a
‘Qualifying Termination’ shall mean either of the following events: (i) any
termination of your employment by the Company for reasons other than Cause
within six (6) months preceding or within two (2) years following a Change of



--------------------------------------------------------------------------------



Control; or (ii) a voluntary termination by you for Good Reason within two (2)
years following a Change of Control pursuant to a written notice of termination
that you deliver to the Company.”



